United States Court of Appeals
                     For the First Circuit


No. 13-1471

                        ANTHONY COOPER,

                     Petitioner, Appellant,

                               v.

                       KARIN T. BERGERON,

                     Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. George A. O'Toole, Jr., U.S. District Judge]



                             Before

                      Lynch, Chief Judge,
               Stahl and Howard, Circuit Judges.


     Jeanne M. Kempthorne for appellant.
     Todd M. Blume, Assistant Attorney General, with whom Martha
Coakley, Attorney General, was on brief, for appellee.



                       February 13, 2015
           HOWARD,   Circuit      Judge.       A    Massachusetts       jury    found

Anthony Cooper guilty of armed robbery and armed burglary, and the

state trial judge found him to be a habitual offender, see Mass.

Gen. Laws ch. 265, § 17; id. ch. 266, § 14; id. ch. 279 § 25.

Sentenced to life in prison and unsuccessful in his direct appeal,

Cooper sought federal habeas relief, alleging violations of his due

process rights under the Fifth and Fourteenth Amendments.                      See 28

U.S.C. § 2254.   In particular, he challenged the state appellate

court's   determination    that      the    robbery     and   burglary    victim's

pretrial identification of his voice on a recorded telephone call

was not tainted by an improperly suggestive police procedure, and

its holding that his statements to the police were voluntary.                    The

federal district court denied Cooper's habeas corpus petition.                    We

affirm.

                                       I.

           We are required to presume that the Massachusetts Appeals

Court's   description     of   the    facts        is   correct.   28    U.S.C.    §

2254(e)(1); Gunter v. Maloney, 291 F.3d 74, 76 (1st Cir. 2002).

Accordingly, we set forth the facts as drawn from that opinion.

See Commonwealth v. Cooper, 878 N.E.2d 581, No. 06-P-329, 2007 WL

4571178 (Mass. App. Ct. 2007) (unpublished decision).

           Late one night in February 2002, having been asleep on a

couch in her Hingham, Massachusetts home, the victim awoke to find

a man standing over her and in the process of putting his hands


                                      -2-
over her eyes.    In the brief time before her vision was completely

blocked, she saw that the intruder was wearing dark clothing,

gloves and a hat.      He remained in the residence long enough to

take her handbag before leaving.

           Although the episode lasted no more than a minute, the

man spoke to the victim repeatedly.     While still at the couch, he

placed a shawl over her eyes and ordered her three times, "Don't

get up.    Don't move, I have a knife."     He also asked her whether

she had any money and twice asked if she was "okay."        When the

victim pointed to her handbag, saying, "on my bed," the intruder

instructed her, "Don't move, don't look up."        He retrieved the

handbag and asked the victim her name, to which she replied,

"Julie."   Returning to the couch, he rubbed her leg with his hand

while commenting on her appearance:       "Julie, you're very pretty,

you have a nice body."    In fear, the victim protested, "No, please

just leave."     The man then stated, "Okay, I'm leaving.   Don't get

up, don't call the police, I'll be watching you through the

window."    She then heard him walk toward the door.     Once he had

gone, she called the police, who arrived quickly, just before 2:00

a.m.

           After scouting the area, police officers told the victim

that they had noticed a car that "did not belong."     When they took

her to the vehicle, she saw her black handbag lying on the ground

next to it and some of her belongings spilled on the pavement.    She


                                  -3-
also noticed that money was missing from her wallet and saw that

her checkbook and portfolio case were inside the car, along with

gloves and a knit hat apparently worn by the intruder.

                   Later that morning, Cooper called the neighboring Quincy

police department and reported that his car had been stolen.                  The

Quincy police immediately notified the Hingham police and also told

Cooper to contact the Hingham police.                Cooper did so and briefly

spoke with a Hingham lieutenant about the purportedly stolen car.

Both        the    exchange   between   the    two   departments    and   Cooper's

subsequent call to Hingham were recorded by the Hingham police. We

provide some detail about the contents of the recording, as they

are central to Cooper's suggestiveness claim.1

                   The first call begins with a brief dialogue between a

Quincy officer and a Hingham dispatcher, in which the former

advises that, "we just ran a plate and it came back that you guys

queried at two fifteen this morning, so I wondered if you guys

wanted        it    for   something?"     He    provides   the     license   plate

information and then states that the vehicle is an "'88 Olds

Cutlass." The Hingham dispatcher confirms, "Yep, we're looking for

him."       The Quincy officer then informs the Hingham dispatcher that


        1
       Our description is drawn from the tape in the record marked
as "Exhibit 14," apparently from the trial itself, and the
transcript of the tape marked as "Exhibit 2," apparently from the
suppression hearing. We note that the trial transcript indicates
that the jury received redacted versions of the tape and the
transcript as trial exhibits, and that some portion of the tape was
played for the jury during the victim's testimony.

                                         -4-
the caller is "on the phone with us right now saying that he left

his keys in his car and now it's not there."    The dispatcher, in

turn, tells a Hingham police lieutenant of the Quincy report,

during which laughter is heard in the background. The call is then

transferred to the lieutenant, and the recording continues with a

conversation between the Quincy officer and the Hingham lieutenant.

           The Quincy officer informs the lieutenant, "We have a

gentleman on the other line right now . . . Anthony Cooper," and

states, "He left his keys in his car and someone took it."      The

dialogue continues:

     [Hingham lieutenant:] What do you know?

     [Quincy officer:] I know, huh, coincidence, isn't it?

     [Hingham lieutenant:] Yeah, geeze I'm really shocked!
     I'm just shocked that it took him so long to call it in,
     I had a couple of conversations with his wife over that,
     she had no idea where he was, so, um, why don't you
     suggest to him strongly that he come to the Hingham
     Police and have some discussion with us this morning?

     [Quincy officer:] You got it.

     [Hingham lieutenant:] All right.

     [Quincy officer:] We'll tell him to come down and see
     you.

     [Hingham lieutenant:] I appreciate it.

At one point, the Hingham lieutenant may be heard laughing, and the

tone of both police officers is aptly described as sarcastic at

times.   The officers soon conclude their conversation.




                                -5-
           The recording continues with a second phone call between

a Hingham dispatcher and a male caller, Cooper. The caller states,

"Yeah, I was just told to call down there," and, after being

briefly put on hold, he informs the dispatcher, "Yeah, my car was

stolen last night in Quincy . . . [a]nd I just reported it, I got

into work and reported it . . . [a]nd they said that Hingham police

want to talk to me."      The dispatcher transfers the call to the

Hingham lieutenant, who receives the stolen car report from the

caller.   The recording ends with the lieutenant encouraging Cooper

to come to the police station, and it includes a reference by the

lieutenant to Cooper's lengthy criminal record and a suggestion

that a lawyer should accompany him.

           The   police   arrested    Cooper   later   that   day,   and   a

detective interviewed him after informing him of his Miranda

rights.   At the outset, the detective asked Cooper whether he was

represented by counsel.    Cooper replied that he was not and stated

that he wanted to retain a lawyer "closer to home."           At one point

during the interview, the detective told Cooper that "if he did not

speak with [the detective], he would see to it that D.S.S. [would

take] his son away from his ex-wife." Cooper subsequently told the

detective that he had been with a friend named Richard Parker the

previous night.

           On the day following Cooper's arrest, the victim brought

some personal items to the police station, including her handbag.


                                     -6-
While there, a police detective asked her to listen to a "911 tape"

of someone reporting a stolen car. He did not identify the caller,

nor did he tell her of any connection that the call may have had to

the home invasion.   At the detective's suggestion, she listened to

the tape with her eyes closed.    He played the recording from the

beginning, when the Quincy police first contacted the Hingham

police, and continued to play all of that call and the beginning of

the call between Cooper and the Hingham police.

            As soon as the victim heard the caller's voice on the

recording, she immediately recognized it as belonging to the

intruder.   She opened her eyes, and, shaking, stated, "That's him,

that's the guy." The detective turned off the tape once the victim

identified the voice; she did not hear the last part of the

recording during which the Hingham lieutenant commented on the

caller's lengthy criminal record and the suggestion that he obtain

legal counsel.

            Before trial, Cooper sought to suppress all in-court and

out-of-court identification evidence, as well as his post-Miranda

statements to the police.      These motions were denied, and the

police recording (at least some portion of it, see supra n.1) and

Cooper's statements to the detective were included in the evidence

presented to the jury. The victim confirmed her out-of-court voice

identification and repeated that identification in court after a

portion of the tape was played before the jury.     Among the other


                                 -7-
evidence that the jury heard was testimony that, on several

occasions,    Cooper         had   called    his    friend   Richard    Parker   and

instructed        him   to     confirm      Cooper's    alibi   story    with    law

enforcement.        The jury found Cooper guilty of armed robbery and

armed burglary, and the trial judge subsequently determined that he

was a habitual offender, which required that he be sentenced to a

maximum term on the substantive counts.                 See Mass. Gen. Laws ch.

279, § 25.

             On    direct      appeal,      the    Massachusetts   Appeals      Court

rejected Cooper's state and federal constitutional challenges to

the admission of the voice identification and of his post-Miranda

statements. Cooper, 878 N.E.2d 581, 2007 WL 4571178, at *3-4. The

court concluded that the victim's voice identification was properly

admitted, because it was "based solely on her recognition of the

intruder's voice, with no possible improper suggestions by any

police officers."        Id. at *3.         The court also concluded that the

trial court properly found that Cooper's statements to the police

were voluntary.         Id. at *4.          It did so after considering the

surrounding circumstances, including that Cooper had provided the

police "a self-serving statement concerning his alibi."                          Id.2


     2
        Analyzing this claim under the Massachusetts Constitution,
the court required proof beyond a reasonable doubt, rather than by
a preponderance of the evidence as required by the U.S.
Constitution, that the defendant voluntarily waived his Miranda
rights or voluntarily made a confession. See Colorado v. Connelly,
479 U.S. 157, 168-69 (1986); Commonwealth v. Tavares, 430 N.E.2d
1198, 1206 (Mass. 1982).

                                            -8-
Noting the representation that the detective made to Cooper about

the Department of Social Services (DSS)removing his child from his

former spouse, the court stated that, while "concern for a loved

one   may,     in    certain       circumstances,        render     a   confession

involuntary,"       the   record   was   "devoid    of    any     unfair   tactics,

illegitimate police conduct, or psychological coercion."                       Id.

(quoting state cases) (alterations omitted).               The Supreme Judicial

Court of Massachusetts denied further appellate review.                        See

Commonwealth v. Cooper, 881 N.E.2d 1141 (Mass. 2008) (Table).

Cooper then pursued § 2254 federal habeas relief, and the district

court adopted a magistrate judge's recommendation to deny the

petition.

                                         II.

             Our review of the district court's decision is de novo.

Pena v. Dickhaut, 736 F.3d 600, 603 (1st Cir. 2013); Clements v.

Clarke, 592 F.3d 45, 51 (1st Cir. 2010).

             A petitioner seeking relief under the Antiterrorism and

Effective Death Penalty Act of 1996 ("AEDPA"), must complete a

steep climb.    See Pub. L. No. 104-132, 110 Stat. 1214 (codified at

28 U.S.C. § 2254); see Johnson v. Williams, 133 S. Ct. 1088, 1094

(2013); Harrington v. Richter, 131 S. Ct. 770, 786 (2011).                   When a

claim previously has been adjudicated on the merits by a state

court, a petitioner must show that the decision was contrary to

clearly established federal law as determined by the Supreme Court


                                         -9-
of the United States, or involved an unreasonable application of

such definitive federal law, or was based on an unreasonable

determination of the facts in light of the evidence presented in

the State court proceeding.        28 U.S.C. § 2254(d).      Only a legal or

factual error that is objectively unreasonable will warrant relief.

See White v. Woodall, 134 S. Ct. 1697, 1702 (2014); Burt v. Titlow,

134 S. Ct. 10, 15 (2013); see also Hensley v. Roden, 755 F.3d 724,

731 (1st Cir. 2014).    By contrast, AEDPA constraints do not apply

where a state court decision does not resolve a federal claim that

was presented to it, and a habeas court will afford de novo review

to the claim.   Hodge v. Mendonsa, 739 F.3d 34, 41 (1st Cir. 2013);

Clements, 592 F.3d at 52.

           In this case, the petitioner accepts that his § 2254 due

process   challenge    to    the   admissibility      of   his   post-Miranda

statements is subject to AEDPA review, and he argues that the state

court decision constitutes an unreasonable application of clearly

established federal law.      With respect to his voice identification

due process claim, however, Cooper contends that AEDPA review

applies only in part.       He argues that the state court's ruling on

the propriety of the voice identification procedure rests on an

unreasonable    determination      of   the   facts   and   constitutes    an

unreasonable application of clearly established federal law.              But

he seeks de novo review on the ultimate constitutional question of

the reliability of the identification which, he contends, the state


                                    -10-
court did not reach.      As we will explain, we are required to afford

AEDPA deference across the board in this case.

                         A.   Voice Identification

            The admissibility of an identification may be called into

question when the police have used a highly suggestive procedure in

asking an eyewitness to identify an individual, such as presenting

photographs only of the suspect or having the suspect "show up"

alone.    See Manson v. Brathwaite, 432 U.S. 98, 112, 117 (1977);

Neil v. Biggers, 409 U.S. 188, 196-200 (1972); see also Stovall v.

Denno, 388 U.S. 293, 302 (1967) (plurality opinion), overruled on

other grounds by        Griffith   v. Kentucky, 497 U.S. 314 (1987).

Nevertheless,     the     admission      of     evidence    relating    to    an

impermissible or unduly suggestive procedure that gives rise to the

risk of an unreliable identification does not, by itself, establish

a due process violation.           See Brathwaite, 432 U.S. at 109-14;

Biggers, 409 U.S. at 198-200; see also United States v. Castro-

Caicedo, No. 13-1046, 2014 WL 7331738, at *3-5 (1st Cir. Dec. 24,

2014).     Ordinarily, such evidence is tested before the jury by

being exposed to cross-examination.             Brathwaite, 432 U.S. at 113

n.14; Castro-Caicedo, No. 13-1046, 2014 WL 7331738, at *2.                   Due

process demands that evidence be excluded from a criminal trial

only     when   the     identification        procedure    employed    was   so

impermissibly suggestive as to give rise to "a very substantial

likelihood of irreparable misidentification." Biggers, 409 U.S. at


                                      -11-
198 (internal quotation marks omitted); see also Brathwaite, 432

U.S. at 114, 116; Simmons v. United States, 390 U.S. 377, 384

(1968); Stovall, 388 U.S. at 302.

               Fundamentally,      "reliability        is       the     linchpin     in

determining       the    admissibility       of   identification        [evidence],"

Brathwaite, 432 U.S. at 114, and the Supreme Court has identified

a     number    of    factors    for    evaluating       the     totality     of    the

circumstances when answering the reliability question.                     See id. at

114-17;       Biggers,    409    U.S.   at    199-200.         They     include     "the

opportunity of the witness to view the criminal at the time of the

crime, the witness' degree of attention, the accuracy of his prior

description of the criminal, the level of certainty demonstrated at

the    confrontation,      and    the   time      between      the    crime   and    the

confrontation." Brathwaite, 432 U.S. at 114; see Biggers, 409 U.S.

at 199-200. "Against these factors is to be weighed the corrupting

effect of the suggestive identification itself."                      Brathwaite, 432

U.S. at 114.         This calculus involves a mixed question of law and

fact.       Sumner v. Mata, 455 U.S. 591, 597 (1981).3

               In a habeas case such as this, we apply these principles

in the context of § 2254's review standards and, as noted earlier,

Cooper asks us to use a two-tiered standard of review: deferential


        3
        The cases typically address evidence tied to visual
pretrial identification. The parties do not suggest a different
standard for assessing voice identification evidence. See United
States v. Gilbert, 181 F.3d 152, 163 (1st Cir. 1999) (applying
Brathwaite holding to vo ice identification procedures).

                                        -12-
review of the state court ruling that the voice identification

procedure was not impermissibly suggestive, but de novo review on

the ultimate constitutional question of reliability. He builds his

case       for    de   novo    review     on     what   he   describes    as     the

"extraordinar[il]y" and "astonishingly" suggestive content of the

tape.4      We reject this two-tiered construct, because we read the

state court's decision as having adjudicated the merits of the

reliability        question,   and   it    is    therefore   entitled    to    AEDPA

deference.

                 "AEDPA's trigger for deferential review is adjudication,

not explanation," and "[i]t is the result [reached by the state

court] to which we owe deference, not the opinion expounding it."

Clements, 592 F.3d at 55-56; see Richter, 131 S. Ct. at 784 (AEDPA

review is not dependent on a state court opinion that explains its

reasoning, nor on citation to or even awareness of Supreme Court

precedent). A federal claim is deemed adjudicated on the merits by

a state court where the decision finally resolves "the parties'

claims, with res judicata effect, that is based on the substance of

the claim advanced, rather than on a procedural, or other, ground."



       4
        Cooper also argues that the state court decision rests on
a clearly erroneous finding of historical fact regarding the
chronology of the criminal investigation.       See 28 U.S.C. §
2254(d)(2).   The state court's analysis, however, demonstrates
clearly that it fully understood that Cooper had been arrested
before the victim visited the police station.     See Cooper, 878
N.E.2d 581, 2007 WL 4571178, at *3. No further attention to this
issue is warranted.

                                          -13-
Clements, 592 F.3d at 52 (internal quotation marks omitted); see

also Johnson, 133 S. Ct. at 1097 (noting that adjudication "on the

merits" under AEDPA connotes that the state court heard and

evaluated the evidence and the substantive arguments, and then

resolved the dispute).      Cooper does not dispute the broader

prerequisites of substantive decision and res judicata effect.

Rather, he argues that the state court's substantive decision

rested solely on a finding that the procedure itself was not

impermissibly suggestive.   But, "[w]hen a federal claim has been

presented to a state court and the state court has denied relief,

it may be presumed that the state court adjudicated the claim on

the merits in the absence of any indication or state-law procedural

principles to the contrary."   Richter, 131 S. Ct. at 784-85; see

Johnson, 133 S. Ct. at 1094-96.   Cooper attempts to overcome this

presumption with a skewed reading of the state court's decision

that we must reject.5



     5
       Cooper analyzes the state court's decision using the two-
tiered due process framework set forth in our direct review
precedent. See, e.g., United States v. Rivera-Rivera, 555 F.3d
277, 283 (1st Cir. 2009) (considering (1) whether the
identification procedure was impermissibly suggestive, and (2) if
so, whether the identification was reliable notwithstanding the
suggestiveness of the procedure, considering the totality of the
circumstances). It is the Supreme Court's authority, however, that
sets the benchmark for the federal due process question. See Lopez
v. Smith, 135 S. Ct. 1, 3-4 (2014). Relatedly, when scrutinizing
the state court's decision, we are mindful that Massachusetts
abides by the per se exclusionary approach for pretrial
identification procedures which are unnecessarily suggestive. See
Commonwealth v. Johnson, 650 N.E.2d 1257, 1259-65 (Mass. 1995).

                               -14-
              The impact that the playing of the portion of the tape

containing the police dialogue may have had on the reliability of

the victim's voice identification was front and center throughout

the state court proceedings.            The Massachusetts Appeals Court

directly confronted the argument that the admission of the voice

identification evidence violated Cooper's due process rights under

the state and federal constitutions because the content of the tape

rendered the procedure excessively suggestive and conducive to

mistaken identification.      Cooper, 878 N.E.2d 581, 2007 WL 4571178,

at *3.      The legal framework anchoring the Appeals Court's analysis

plainly included the key constitutional question of reliability.

See id.      Indeed, the court cited Massachusetts cases that discuss

reliability in the context of Stovall, Biggers, and Brathwaite.

See Commonwealth v. Torres, 327 N.E.2d 871, 874 (Mass. 1975);

Commonwealth v. Pacheco, 421 N.E.2d 1239, 1245-46 (Mass. App. Ct.

1981).6

              The state court's reliance on Pacheco, in particular,

demonstrates that it was intending to address reliability in accord

with       Biggers   and   Brathwaite    when   resolving   the   federal

constitutional claim.        In his direct appeal, Cooper took the

position that, for both his state and federal claims, the Appeals


       6
       That the state court expressly cited only state case law is
of no moment. See Clements, 592 F.3d at 54 ("The real question is
not whether the state court opinion cited to any federal cases, but
whether the opinion addresses a fairly raised federal issue."); see
also Johnson, 133 S. Ct. at 1095-96.

                                   -15-
Court "should consider" the Biggers factors to rule that the

totality of the circumstances were insufficient to overcome the

extraordinary         suggestiveness         of     the    police       procedure.      The

Commonwealth, by contrast, argued that resolution of the state

constitutional         claim      depended    solely      on    the    quality    of    the

identification procedure "without recourse to a secondary analysis

of witness certainty or reliability." See Commonwealth v. Johnson,

650 N.E.2d 1257, 1259-65 (Mass. 1995) (declining to align with the

holding       in    Brathwaite).          Faced     with       these    arguments,      the

Massachusetts Appeals Court explicitly followed Pacheco, a case

which had resolved a defendant's federal and state due process

claims    by       relying   on     the   federal    reliability        and    the    state

independent source formulations.                  See Pacheco, 421 N.E.2d at 1246

& n.12 (examining the totality of the circumstances to conclude

that    the    pretrial      identification        bore    "sufficient        indicia    of

trustworthiness to satisfy either the reliability test formulated

in the Biggers-Brathwaite cases or the independent source standard

stated in the [SJC's] Botelho-Venios decisions").                             The Appeals

Court     ultimately         held    that    "viewing      the        totality   of     the

circumstances, the 911 call reporting the stolen car was properly

admitted because the victim's identification was based solely on

her recognition of the intruder's voice, with no possible improper

suggestions by any police officers."                 Cooper, 878 N.E.2d 581, 2007

WL 4571178, at *3.


                                            -16-
            The Massachusetts Appeals Court's decision, therefore,

gives adequate and sufficiently clear indicia that addressing the

reliability question was at the heart of its resolution of the

federal    due   process    claim.         See    Hodge,    739   F.3d   at    41,    42

(determining whether there were "adequate" and "sufficiently clear"

indicia that a claim had been adjudicated on the merits); see also

Clements, 592 F.3d at 55 (noting that only "[w]hen a state court

has truly avoided (or merely overlooked) the petitioner's federal

claim" may a federal court "step into the breach and review de

novo"; "judicial opacity is a far cry from judicial avoidance").

            Cooper   points     us    to    language       in   the   state    court's

decision    reflecting     a   conclusion         that     it   found    a    lack   of

suggestiveness in the procedure.                 See, e.g., Cooper, 878 N.E.2d

581, 2007 WL 4571178, at *3 n.2 (remarking in a footnote that

"there was nothing improperly suggestive when the 911 call was

transferred between police officers").                   This parsing, however,

overlooks that the state court plainly chastened the police for its

poor identification procedure.              See id. at *3 & n.2 (expressing

concern over the use of "a single taped voice," and also stating

that excising "superfluous conversations" of the recorded police

dialogue    would    have      been    "the        better       practice").          The

constitutional question does not ultimately turn on finding an

imperfect or inappropriate police practice, and the state court

thus sharpened the point to whether any impropriety relating to the


                                       -17-
procedure irreparably infected the victim's certain recognition of

the intruder's voice from her own recollection.                           See, e.g.,

Brathwaite, 432 U.S. at 114-17 (though "it would have been better"

for the police to include additional photograph samples, the

identification evidence was reliable and properly admitted at

trial); Simmons, 390 U.S. at 384-86 (same holding on reliability,

while recognizing that the identification procedure "may have in

some respects fallen short of the ideal").

            We are required to read the state court's decision

pragmatically, Johnson, 133 S. Ct. at 1095-96, and, through this

lens, we are to determine what arguments or theories supported the

state court's decision on the merits, Richter, 131 S. Ct. at 780,

and then apply AEDPA's objective reasonableness standard to those

arguments   or     theories.        While   in     this   case     the   state   court

rejected Cooper's characterization of the tape as insurmountably

suggestive,      we   are   persuaded       that     it   answered       the    federal

reliability      question      in    the    context       of   a    less-than-ideal

identification procedure. Even if we were not persuaded so, we are

to presume that there was a merits determination on the reliability

claim   that   was     presented    to     the    state   court,    and    to    afford

deferential AEDPA review.            See Richter, 131 S. Ct. at 784-85;

Hodge, 739 F.3d at 42.

            Cooper primarily faults the state court for rejecting his

position    that      the   single-voice         identification      procedure     was


                                         -18-
extraordinarily suggestive, given the tape's content.        Focusing on

the police dialogue heard by the victim, Cooper contends that the

state court ignored or dismissed important surrounding facts when

discounting its import.    He points out that:         his name was used

during the dialogue; the police noted that the caller's wife did

not know of her husband's whereabouts the night before; the police

clearly and caustically communicated their disbelief of the caller;

the call involved a stolen car report and the victim had just seen

an abandoned car in relation to the crime; and the victim knew that

a suspect already was in police custody.          Taken together, he

argues, "[i]t is difficult to imagine a more suggestive voice

identification procedure or more egregious set of facts," since the

police "all but used a megaphone to broadcast their belief in

Cooper's guilt" to the victim.

          While   the   police    dialogue   undeniably     communicates

disbelief about the caller's report, the record would not compel

all reasonable jurists to conclude that the tape's content renders

any subsequent voice identification unreliable.            For example,

despite the fact that the police identified the caller's name as

"Anthony Cooper," the record provides no basis to infer that the

victim had any idea at the time that she listened to the tape that

a person by that name had anything to do with the home invasion.

Indeed,   the   state   court    noted   that   when     initiating   the

identification procedure, the detective never mentioned that the


                                  -19-
tape was of the petitioner or that the police had arrested the

individual on the tape.   Further, the record allows the conclusion

that the detective did not draw a connection for the victim between

the car found at the scene some sixty hours earlier and the

caller's stolen car report, and it is not a foregone conclusion (as

the petitioner suggests) that the victim held her general awareness

of the car from the scene in the forefront of her mind at the time

that she listened to the taped call.   Moreover, the description of

the vehicle on the tape was vague, the stolen car was not connected

to any particular geographical location, and the stolen car report

itself was not grounded in any time frame which temporally tied it

to the crime against the victim.

           Admittedly, it is possible to align words in the printed

transcript of the tape with particular chronological facts, in

order to extract potential inferences and connections between the

home invasion and the caller -- whom the police clearly did not

believe.   Whether or not we would reach the same conclusion as did

the state appeals court were this a direct appeal, however, the

points that are particularly provocative to Cooper simply are not

enough to establish under AEDPA that the state court's more

diminished view of the import of the tape's content was objectively

unreasonable.

           As well, as we have taken pains to point out, a broader

panorama undergirds the state court's decision on the reliability


                                -20-
of the victim's identification.            More specifically, the record on

the motion to suppress allowed the state court to conclude the

following based on the totality of the evidence.                  See Biggers, 409

U.S. at 199-200 (setting forth reliability factors); see also

Richter, 131 S. Ct. at 784 (a petitioner must show "there was no

reasonable basis for the state court to deny relief . . . whether

or not the state court reveals which of the elements in a multipart

claim it found insufficient").

             The victim had a meaningful opportunity to discern the

intruder's    voice.       During    the    commission       of    the    crime,   he

repeatedly spoke to her while positioned closely to her, using a

variety of phrases, questions, and commands.             Also, the victim was

not a casual observer during the incident; she had her eyes closed

and   was    alone   in    her    home     with   the   intruder         during    the

concentrated, disturbing event.            The victim told the police that

she would recognize the voice if she heard it again, and, then,

when she later listened to the tape, her identification of the

perpetrator's voice instantaneously followed the caller's first

utterance.    Moreover, her immediate recognition was accompanied by

a telling emotional display; as the detective explained, she was

shaking when she recognized the caller's voice as that of the

intruder.       Also,     the    victim     listened    to    the    tape     within

approximately sixty hours of the crime, which ordinarily would not

be enough of a time lapse to result in much memory fade about the


                                         -21-
frightful event. This is enough to prevent us from concluding that

the    state    court's     reliability   decision    was      objectively

unreasonable.

             Cooper responds, however, that the victim's own testimony

during the suppression hearing shows that at the time that she

listened to the tape, she was aware of a "strong possibility" that

the caller was the person responsible for the intrusion.                Her

testimony, however, was not so unambiguous.        Cf. United States v.

Espinal-Almeida,      699   F.3d   588,   602-03     (1st     Cir.     2012)

(circumstances surrounding the witness' viewing of photographs of

suspects may be pertinent to "whether there was any unnecessarily

suggestive      identification     procedure   that         preceded    the

identification").

             Under cross-examination at the hearing, the victim did

not acquiesce to defense counsel's persistent questioning about

whether she had a "strong sense" that the voice she was asked to

hear belonged to the intruder: "I think it was going to be a

possibility.     It could have been the person who stole the car[,]

too.   I mean, I was just listening to see if I could identify the

voice"; "I was just listening to the voice to see if I could

recognize it."     She also testified that the police detective did

not connect the caller to the home invasion suspect, telling her

only that the tape involved a recording a stolen car report.

Moreover, she explained that while she was listening to the tape,


                                   -22-
she did not connect the purportedly stolen car to the vehicle that

she had seen on the night of the crime; she did not focus on the

content of any dialogue but centered her attention on whether she

could recognize a voice; and she kept her eyes closed during the

playing of the tape, a method which she testified helped her

concentrate on the caller's voice. Finally, and importantly, there

is not even a hint throughout her testimony that the Hingham

detective ever exerted any pressure on her to make a positive

identification or otherwise cued her before or during the playing

of the tape.

          Cooper,    nonetheless,    protests    that   the   state   court

neglected to consider whether any exigent circumstances justified

the use of the suggestive tape or the single-voice procedure.           He

relies on Brathwaite and Stovall, but neither authority helps him.

Brathwaite established that federal due process does not compel the

exclusion of evidence obtained by a police procedure that was both

suggestive   and   unnecessary,   apart   from   any    consideration   of

reliability.   432 U.S. 109-14.     Stovall had previously established

that, where exigent circumstances are present, such circumstances

may excuse the use of an inherently suggestive identification

procedure.     388 U.S. at 302; see Biggers, 409 U.S. at 198-99

(declining to adopt a per se rule that "unnecessary suggestiveness

alone requires the exclusion of evidence").       Cooper does not point

to any Supreme Court precedent holding that a court is required to


                                  -23-
evaluate the presence or absence of exigency when determining the

crux of the matter, reliability.         Cf. Biggers, 409 U.S. at 198

("Suggestive confrontations are disapproved because they increase

the likelihood of misidentification, and unnecessarily suggestive

ones are condemned for the further reason that the increased chance

of misidentification is gratuitous." (emphasis added)).      Nor does

he point to any Supreme Court case holding that evidence derived

from a procedure with a suggestive feature was unreliable due to

the lack of exigency.

          As his last stand, Cooper contrasts this case with an

array of federal cases in which, inter alia, the identifying

witness had greater occasion to interact with an individual, had

prior knowledge of the person, had particularly acute observation

skills, had described the individual prior to participating in the

identification procedure, and had identified the person within

hours of the underlying event.7    Each circumstance is meaningful in

its own right, and especially so when taken together.       It is not

uncommon, however, for a witness identification to involve an

unduly suggestive procedure, as well as other circumstances that

may weaken the accuracy of the witness's recall, that -- when



     7
        See United States v. Henderson, 320 F.3d 92, 100-01 (1st
Cir. 2003); United States v. Flores-Rivera, 56 F.3d 319, 330-31
(1st Cir. 1995); United States v. de Jesus-Rios, 990 F.2d 672, 677
n.6 (1st Cir. 1993); United States v. Fields, 871 F.2d 188, 195-96
(1st Cir. 1989); Velez v. Schmer, 724 F.2d 249, 252 (1st Cir.
1984).

                                  -24-
viewed   on     the   whole   --   nevertheless   do   not   undermine   the

reliability of the evidence for purposes of admitting it at trial

for the jury to decide its weight.          See, e.g., United States v.

Henderson, 320 F.3d 92, 100-01 (1st Cir. 2003) (a lapse of several

months and the witness's varying physical descriptions did not

undermine the reliability of the in-court identification given

other strong indicia of reliability). In short, the cases that the

petitioner cites are not roughly comparable in a way that prompts

any concern about state error, let alone objectively unreasonable

error under AEDPA standards.

              Ultimately, the state court's decision that the evidence

was sufficiently reliable for the jury's consideration involves the

type of constitutional calculus established by the Supreme Court

that permits a fair amount of latitude in the exercise of sound

decisional judgment.8         See Richter, 131 S. Ct. at 786.      Even if


     8
        We note that the Supreme Court cases on which Cooper relies
could also be read to cut against him. See Brathwaite, 432 U.S. at
114-17 (though "it would have been better" for the police to
include additional photograph samplings, the identification was
reliable because, inter alia, the eyewitness clearly observed the
defendant, the witness was not a "casual or passing observer," the
identification was certain and within two days of the crime, and no
police pressure was exhibited during the procedure); Biggers, 409
U.S. at 200-01 (though pretrial identification comprised a show up
which is inherently suggestive, the identification was reliable
because, inter alia, the eyewitness had a meaningful opportunity to
view the assailant's features during the crime, their interaction
was in close proximity and in good lighting, the eyewitness was not
a "casual observer" but a victim of a traumatic crime, and her
identification was certain); Simmons, 390 U.S. at 384-86 (though
identification procedure "may have in some respects fallen short of
the ideal," the identification was reliable because, inter alia,

                                     -25-
some might see this case as presenting a close question, such a

threshold is not enough to warrant habeas relief.    See Morgan v.

Dickhaut, 677 F.3d 39, 47 (1st Cir. 2012).   In sum, Cooper has not

carried his heavy burden of establishing some "extreme malfunction"

in the state court's decision, to warrant § 2254 relief.    Titlow,

134 S. Ct. at 16.

                    B.   Post-Miranda Statements

          A "confession obtained by police through the use of

threats is violative of due process" and "the question in each case

is whether the defendant's will was overborne at the time he

confessed."   Haynes     v. Washington, 373 U.S. 503, 513 (1963)

(internal quotation marks omitted); see also Moran v. Burbine, 475

U.S. 412, 421 (1986).     "[T]he true test of admissibility is that

the confession is made freely, voluntarily, and without compulsion

or inducement of any sort," which requires "an examination of all

of the attendant circumstances." Haynes, 373 U.S. at 513 (internal

quotation marks omitted); see Lynumn v. Illinois, 372 U.S. 528, 534

(1963). The Supreme Court has identified several factors for

evaluating whether a confession was voluntarily made, and any

coercive effect of police statements that exploit an individual's

familial relationships may be part of the calculus.     See United


the eyewitnesses had a good opportunity to see the perpetrators
during the crime, the procedure occurred only one day after the
crime when the witnesses' memories were fresh, the witnesses were
not pressured by    the police, and they were certain in their
recollection).

                                -26-
States v. Hughes, 640 F.3d 428, 438 (1st Cir. 2011) (summarizing

factors   under        Supreme    Court       precedent      for   "conduct[ing]       the

juridical equivalent of an archeological dig into the whole of the

circumstances"); see also Lynumn, 372 U.S. at 534 (considering

familial threats made by police as part of the totality); United

States    v.    Jacques,        744    F.3d    804,    809    (1st     Cir.    2014)   ("A

defendant's calm demeanor and the lucidity of his statements weigh

in favor of finding his confession voluntary.").

               Ultimately, the voluntariness inquiry is a mixed question

of law and fact, see United States v. Gaudin, 515 U.S. 506, 525

(1995) (Rehnquist, C.J., concurring); Miller v. Fenton, 474 U.S.

104, 112 (1985), and it is one that is understood as allowing sound

jurisprudential judgment within fairly wide margins, see Haynes,

373 U.S. at 515.        In light of the deference due state courts under

AEDPA, we are thus, again, required to give considerable leeway to

the   state      court's    resolution         of     the    federal    constitutional

question.       See Richter, 131 S. Ct. at 786.

               Cooper contends that the state court's conclusion that he

voluntarily      spoke     to    the    police      constitutes        an    unreasonable

application       of    clearly       established      Supreme       Court    authority,

particularly in light of the detective's threat to remove his child

from the mother's custody.                Even though his statements to the

police do not amount to a confession, he underscores that his

statements led law enforcement to inculpatory evidence that was


                                          -27-
used at trial to support an inference of consciousness of guilt;

namely, the evidence of his post-arrest conversations with Parker

in which Cooper pressured his friend to stick to the alibi story.

He challenges the state court's decision that his post-Miranda

statements were voluntary on three grounds.         None clear AEDPA's

high hurdle.

             Cooper first argues that the state court adopted a

"completely unreasonable conclusion" that the detective's threat

about DSS did not constitute illegitimate police action.            This

contention misreads the thrust of the state court's decision.        The

court's analysis shows that it considered the impact of the

detective's exploitation of the parent-child relationship in light

of other circumstances that evinced Cooper's clear-mindedness in

his interaction with the police.     For example, when affirming the

state trial court's voluntariness analysis, the Massachusetts

Appeals Court emphasized Cooper's calm demeanor, his status as a

"seasoned career criminal [who was] unlikely to succumb to fear and

intimidation," the multiple Miranda warnings given to him, and his

discussion with the detective about his intention to hire an

attorney.    Indeed, the record on the motion to suppress before the

state trial court shows that Cooper had been interviewed by law

enforcement more than ten times during his life and that he had

provided     post-Miranda   statements   to   the   police   on   several

occasions.      As for the DSS threat itself, the state court's


                                  -28-
decision is properly cast as concluding that the police threat did

not effect the sort of psychological coercion on Cooper that would

tip the balance away from the other indicia that he had made his

statements voluntarily.    In short, we disagree with Cooper's

reading of the state court's decision that it "failed to afford the

threat to remove [his] child from [the mother's] home any weight in

the balance."9

          The second ground advanced by Cooper is that the state

court's reliance on the self-exonerating nature of his alibi

statement conflicts with clear Supreme Court authority.   According

to Cooper, Rogers v. Richmond, 365 U.S. 534 (1961), and United

States v. Bram, 168 U.S. 532 (1897), foreclose a court from

considering, in any manner, the content of a defendant's statement

procured by the police when assessing whether the statements were

made voluntarily. A proper understanding of this precedent and the

state court's reasoning here shows no conflict.

          In Rogers, the Court held that the admissibility question

focuses on "whether the behavior of the State's law enforcement

officials was such as to overbear [a criminal defendant's] will to

resist and bring about confessions not freely self-determined" --

an inquiry which must "be answered with complete disregard of



     9
       Despite Cooper's reliance on isolated circuit authority to
posit a specific rule that illegitimate police action renders
statements involuntary as a matter of law, we must remain fixed on
Supreme Court precedent. See Lopez, 135 S. Ct. at 3-4.

                               -29-
whether or not [the individual] in fact spoke the truth." 365 U.S.

at 544; see Jackson v. Denno, 378 U.S. 368, 384-85 (1964) ("[P]roof

that a defendant committed the act with which he is charged and to

which he has confessed is not to be considered when deciding

whether a defendant's will has been overborne.").         It particularly

foreclosed consideration of the "probable truth or falsity" of the

statement itself, Rogers, 365 U.S. at 543, rather than any type of

evaluation of a statement's content, as Cooper proposes.

           Bram   is   similar.    There,   the   Court    held   that   a

defendant's statements to police that did not evince a clear

confession still must have been uttered voluntarily in order to be

admissible against him at a criminal trial.       168 U.S. at 541-42;

see Arizona v. Fulminante, 499 U.S. 279, 285-86 (1991) (post-Bram

precedent setting forth the standard for determining voluntariness

of a confession). "Having been offered as a confession, and being

admissible only because of that fact, a consideration of the

measure of proof which resulted from [the statements to the police]

does not arise in determining its admissibility."         Bram, 168 U.S.

at 541.   Again, the Court's decision forecloses only a particular

type of consideration of the statement's content and does not

embody the all-encompassing holding that Cooper desires.

           The state court's decision here neither evaluated the

truth or falsity of Cooper's statement (whether he indeed was with

his friend Parker at the time of the home invasion), nor calculated


                                  -30-
the measure of proof that would have been provided by the statement

at trial.        Rather, the state appeals court considered Cooper's

capacity to provide "a self-serving statement concerning his alibi"

as one component in assessing whether the DSS threat had a coercive

effect on him.      See Cooper, No. 06-P-329, 2007 WL 4571178, at *4.

Indeed, the state court had the record of the suppression hearing

before it, in which Cooper was asked outright how the DSS threat

affected him during the interview.              He testified that he felt

"overwhelmed" and "was totally out of it at that point for a few

short seconds," because he had "put [his] son through a lot in his

young life [and] would rather go to jail for something [he] didn't

do than to let them go to [his son] and take him away from his

mother."    His subsequent statement to the detective, however, was

not an effort to appease the officer by implicating himself at all

but, as the state trial court found, Cooper instead "prevailed over

the officer by providing a self-serving, exculpatory account."            On

this record, we conclude that the state court's consideration of

the self-serving statement when assessing whether the petitioner's

will was overborne as he testified, or whether he spoke with the

detective of his own free will, was objectively reasonable.              See

Thompson    v.    Keohane,   516   U.S.   99,   113   (1995)   (noting   that

credibility determinations for the voluntariness inquiry may be

pertinent "to the establishment of historical fact and thus to the

identification of the 'totality of the circumstances'").


                                    -31-
              Finally, Cooper takes aim at the state court's assessment

of the totality of the circumstances, itemizing aspects of the case

that he believes the Massachusetts Appeals Court missed.10           As best

we can tell, he grounds his claim in the Supreme Court's decision

in Lynumn, 372 U.S. 528.           Although Lynumn bears some surface

similarities to this case in that both involve police statements

exploiting the parent-child relationship, their likeness ends

there.      The defendant in Lynumn had no prior experience with law

enforcement, she was alone in her apartment encircled by three

police officers and a convicted felon when she confessed, and, in

addition to threats about her child's provisional care, the police

also repeatedly told her that the felon had "set her up" and that

they would "go light with her" if she confessed.           372 U.S. at 533-

34.        Moreover,   as   discussed   earlier,   the   state   court   here

identified several factors showing that Cooper was not particularly

susceptible to police manipulation nor overcome by the DSS threat

itself.

              Simply put, we are hard-pressed to see the state court's

decision      on   voluntariness    as     engendering    much   fairminded



      10
       While Cooper sees his discussion with the police detective
about retaining an attorney and his minimal formal education as
cutting against voluntariness, he does not claim that the detective
ignored a request for legal counsel. See, e.g., James v. Marshall,
322 F.3d 103, 108 (1st Cir. 2003) (reviewing Supreme Court
precedent establishing that the police must scrupulously honor a
suspect's right to remain silent and cease all questioning once
that individual unequivocally requests legal counsel).

                                    -32-
disagreement at all,11 let alone constituting a holding that is

objectively unreasonable under AEDPA.     See Titlow, 134 S. Ct. at

15-16; Richter, 131 S. Ct. at 786, 788.

                               III.

          The petitioner has failed to establish that he suffers

illegal confinement; accordingly, we affirm the denial of his

§ 2254 petition.




     11
       See, e.g., Jacques, 744 F.3d at 808, 812 (upholding ruling
that a single statement by law enforcement about the defendant's
father's failing health suggesting that "continued resistance might
deprive [him] of crucial years with his family" did not have a
coercive impact where, inter alia, his demeanor "did not manifest
any notable psychological or emotional anxiety in response to [the
police] statement," and there were no indicia that he "was
particularly susceptible to manipulation").

                               -33-